United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2938
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Arron M. Lewis,                       *
                                      *
           Defendant - Appellant.     *
                                 ___________

                             Submitted: March 12, 2008
                                Filed: March 26, 2008
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

MURPHY, Circuit Judge.

       Arron M. Lewis appeals from an 18 month prison sentence imposed by the
district court1 after the second revocation of his supervised release. He alleges that
this sentence exceeds the legally permissible limit when aggregated with the 2 year
term imposed after his first revocation and that he should have been notified at
sentencing about the potential consequences of violating supervised release. We
affirm.



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       Lewis originally entered into supervised release after pleading guilty to one
count of interstate transportation of a stolen vehicle in violation of 18 U.S.C. § 2312,
a class C felony. He was sentenced in March 2004 to time served and 3 years
supervised release. The next month Lewis was found by the district court to have
violated several terms of his supervised release. His supervised release was revoked,
and he was sentenced to 2 years in prison to be followed by 1 year of supervised
release. Lewis did not appeal the revocation or the resulting sentence.2 After he had
completed the 2 year sentence for his revocation and was again on supervised release,
Lewis was arrested in February 2007 for aggravated flight from a police officer. The
district court held another revocation hearing in August 2007 and found that Lewis
had violated the terms of his supervised release. The district court again revoked his
supervised release and sentenced him to 18 months in prison and 18 months of
supervised release. On appeal Lewis argues that the 18 month prison sentence
resulting from his revocation was illegal under 18 U.S.C. § 3583(e)(3).

        The legality of a revocation sentence is reviewed de novo. See United States
v. Walker, 513 F.3d 891, 893 (8th Cir. 2008). The parameters within which a district
court may impose and revoke a period of supervised release and the sentencing
options after revocation are set out in 18 U.S.C. § 3583. Subsection (e)(3) of that
statute limits the amount of time a defendant may be sentenced to serve after
supervised release has been revoked and states that a defendant "may not be required
to serve on any such revocation. . .more than 2 years in prison if [the original] offense
is a class C or D felony. . ." (emphasis added). Lewis argues that this 2 year maximum
for a revocation sentence applies to the sum of his new revocation sentence and "all
the prison time served under any prior revocation sentence(s)," United States v. Brings
Plenty, 188 F.3d 1051, 1053 (8th Cir. 1999). Since the prison sentence on his first




      2
      Lewis did apply for postconviction relief pursuant to 28 U.S.C. § 2255, but his
motion was denied and he did not appeal.

                                          -2-
revocation was 2 years, he argues that the 18 months imposed after his second
revocation was illegal since the 2 year limit under § 3583(e)(3) was already reached.

       The district court recognized that § 3583(e)(3) formerly required the
aggregation of any prison sentences imposed for revocations of supervised release
linked to a crime committed before April 30, 2003. See, e.g., id.; United States v.
Williams, 425 F.3d 987, 989 (11th Cir. 2005); United States v. Tapia-Escalera, 356
F.3d 181, 187 (1st Cir. 2004) (citing cases from other circuits). This changed when
the PROTECT Act went into effect on April 30, 2003, for that act amended §
3583(e)(3) to add the phrase "on any such revocation" to the two year maximum
revocation sentence provided for class C felonies. Prosecutorial Remedies and Other
Tools to end the Exploitation of Children Today Act of 2003, Pub. L. No. 108-21, 117
Stat. 650. In a thorough discussion of the issue, the district court concluded that this
amendment abolished the requirement that revocation prison terms be aggregated for
purposes of § 3583(e)(3), and that the law "now dictates that the maximum term of
imprisonment that can be imposed for 'any such revocation' is the amount specified
in [(e)(3) for each class of felony], without reference to imprisonment imposed for
other revocations." United States v. Lewis, 504 F. Supp. 2d 708, 712 (W.D. Mo.
2007). The court also quoted commentary from other circuits which have reached the
same conclusion. See Williams, 425 F.3d at 989 ("statutory caps [post PROTECT
Act] explicitly apply to each revocation of supervised release"); Tapia-Escalera, 356
F.3d at 185-86, 188 (PROTECT Act amendments support position that statutory cap
"applies afresh" to each revocation sentence).

      At oral argument Lewis referred for the first time to the heading of § 101 of the
PROTECT Act, which is entitled "Supervised Release Term for Sex Offenders." That
section includes the amendment to § 3583(e)(3), and Lewis now argues that the
heading shows that Congress intended to limit its provisions to sex offenders. This
argument was not raised in the district court nor in his appeal brief and is therefore
waived. See Express Scripts, Inc. v. Aegon Direct Mktg. Servs., Inc., 2008 WL

                                          -3-
375200 *6 (8th Cir. 2008). Even if the issue were properly before us, however,
section titles of an act cannot alter the statute's plain meaning and will be looked to
only when the statutory language has an ambiguous word or phrase. See Pa. Dep't of
Corr. v. Yeskey, 524 U.S. 206, 212 (1998); see also Minn. Transp. Regulation Bd. v.
United States, 966 F.2d 335, 339 (8th Cir. 1992). Section 3583(e)(3) was in effect in
October 2003 when Lewis committed the class C felony which produced his first
period of supervised release, and its plain language permitted imposition of a prison
sentence of up to 2 years for his second revocation, without the need to consider or
aggregate the prison term for his first revocation. Accordingly, the district court did
not err by imposing an 18 month prison term on the second revocation of his
supervised release.

       Lewis also argues that prior to entering his guilty plea, he was notified only that
a violation of the conditions of supervised release conditions could result in revocation
and imprisonment for up to 2 years. He claims that the district court violated Fed. R.
Crim. P. 11 by failing to notify him that he could be sentenced to additional
supervised release terms or that violations of the conditions of any subsequent term
could result in imprisonment. We conclude that the notice given by the district court
was sufficient because his subsequent revocation sentences were collateral
consequences of his original sentence rather than predictable eventualities about
which the court was required to caution him. See George v. Black, 732 F.2d 108, 110
(8th Cir. 1984) (defendant need only be informed of direct consequences of guilty
plea, described as having a "'definite, immediate and largely automatic effect on the
range of the defendant's punishment'"), quoting Cuthrell v. Dir., Patuxent Inst., 475
F.2d 1364, 1366 (4th Cir. 1973). Any error by the district court would be harmless
in any event, for Lewis does not argue that he would not have pled guilty had he been




                                           -4-
notified of these collateral consequences and confirmed at oral argument that he has
not sought to withdraw his guilty plea. See United States v. Prado, 204 F.3d 843, 846
(8th Cir. 2000).

      For these reasons we affirm the judgment of the district court.
                      ______________________________




                                         -5-